



Exhibit 10.1


PURCHASE AGREEMENT
by and among
TRUGREEN, INC.,
TRUGREEN COMPANIES L.L.C.,
OUTDOOR HOME SERVICES HOLDINGS LLC,
and
SLS HOLDINGS, INC.
dated as of March 19, 2019

















--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Article I
 
 
CERTAIN DEFINITIONS
 
 
Article II
 
 
THE TRANSACTIONS
 
2.1
The Transactions
3
2.2
Other Closing Actions
3
2.3
Other Agreements
4
2.4
Tax Matters
5
 
Article III
 
 
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
3.1
Representations of All Parties
5
3.2
Representations of the Scotts Member
6
3.3
Representations of the TruGreen Members
6
 
Article IV
 
 
GENERAL PROVISIONS
 
4.1
Further Assurances
7
4.2
Consent; Waiver
7
4.3
Severability
7
4.4
Entire Agreement
7
4.5
No Third-Party Beneficiaries
8
4.6
Public Announcements
8
4.7
Governing Law; Jurisdiction
8
4.8
Waiver of Jury Trial
9
4.9
No Presumption Against Drafting Party
9
4.10
Execution of Agreement
9
4.11
Interpretation
10







i

--------------------------------------------------------------------------------






PURCHASE AGREEMENT
This purchase agreement, dated as of March 19, 2019 (this “Agreement”), is
entered into by and among TruGreen Companies L.L.C., a Delaware limited
liability company (“TruGreen LLC”), TruGreen, Inc., a Delaware corporation
(“TruGreen, Inc.” and together with TruGreen LLC, the “TruGreen Members”), SLS
Holdings, Inc., a Delaware corporation (the “Scotts Member”), and Outdoor Home
Services Holdings LLC, a Delaware limited liability company (the “Company” and
together with the TruGreen Members and the Scotts Member, the “Parties”).
WHEREAS, TruGreen LLC, TruGreen, Inc., Outdoor Home Services, Inc., a Delaware
corporation, The Scotts Miracle-Gro Company, an Ohio corporation (“Scotts”), and
the Scotts Member are parties to an Amended and Restated Limited Liability
Company Agreement of the Company, dated as of April 13, 2016, as amended by the
amendments dated June 5, 2017 and August 11, 2017 (the “LLC Agreement”);
WHEREAS, as of the date hereof, TruGreen LLC owns 73,313,004 Common Units (as
defined in the LLC Agreement) of the Company, TruGreen, Inc. owns 740,535 Common
Units of the Company and the Scotts Member owns 31,446,535 Common Units of the
Company (the “Purchased Units”);
WHEREAS, TruGreen Limited Partnership, a Delaware limited partnership (“TruGreen
LP”), is party to a First Lien Credit Agreement, dated as of April 13, 2016 (the
“First Lien Credit Agreement”), by and among TruGreen LP, as borrower, the
several banks and other financial institutions from time to time party thereto,
and JP Morgan Chase Bank, N.A., as administrative agent and collateral agent, as
amended by the amendment dated August 11, 2017, providing for, among other
things, a term loan facility in the initial aggregate principal amount of
$800,000,000 and a revolving credit facility in the aggregate principal amount
of $146,000,000, and a Second Lien Credit Agreement, dated as of April 13, 2016
(the “Second Lien Credit Agreement”, and together with the First Lien Credit
Agreement, the “Credit Agreements”), by and among TruGreen LP, as borrower, the
several banks and other financial institutions from time to time party thereto,
and Cortland Capital Market Services, LLC, as collateral agent, as amended by
the amendment dated August 11, 2017, providing for, among other things, a term
loan facility in the aggregate principal amount of $200,000,000;
WHEREAS, TruGreen LP intends to amend the Credit Agreements to, among other
things, (i) provide for the refinancing of the term loan facility and the
revolving credit facility under the First Lien Credit Agreement, (ii) provide
for the increase of the term loan facility under the First Lien Credit Agreement
to the aggregate principal amount of $965,000,000, (iii) provide for the
increase of the revolving credit facility under the First Lien Credit Agreement
to the aggregate amount of $181,000,000 and (iv) make certain changes to the
Second Lien Credit Agreement consistent with the changes made to the First Lien
Credit Agreement (collectively, the “Refinancing”);
WHEREAS, contemporaneously with the execution of this Agreement, Arawak IX, L.P.
(“Arawak”), TruGreen LP and the Scotts Member shall enter into an Assignment and





--------------------------------------------------------------------------------





Assumption Agreement, pursuant to which Arawak shall purchase all loans held by
the Scotts Member and its affiliates under the Second Lien Credit Agreement;
WHEREAS, it is contemplated that, the Company will make cash distributions in
the aggregate amount of $234,183,600.00 to its members, on a pro rata basis,
with TruGreen LLC receiving $162,736,409.11, TruGreen, Inc. receiving
$1,643,801.24, and the Scotts Member receiving $69,803,389.65 (the “Company
Distributions”);
WHEREAS, the amount of the Company Distribution to the Scotts Member will be
offset by the amount of the Additional Consulting Fee (as defined in the
Consulting Agreement (as defined below)) previously received by the Scotts
Member in respect of the period from date hereof to the end of the first quarter
of 2019, being $29,917.00 (the “Consulting Fee Set-Off Amount”);
WHEREAS, it is contemplated that, TruGreen, Inc. will make a cash contribution
to TruGreen LLC of all of the proceeds of its portion of the Company
Distributions (the “TruGreen, Inc. Contribution”); and
WHEREAS, the Scotts Member wishes to sell, and TruGreen LLC wishes to buy,
immediately after the Company Distributions and the TruGreen, Inc. Contribution,
the Purchased Units in exchange for $164,380,210.35 in cash.
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, and for good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I

CERTAIN DEFINITIONS
As used in this Agreement, the following terms shall have the following
meanings:
“Closing” means the closing of the Company Distributions, the Refinancing and
the Unit Purchase.
“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.
“Encumbrance” means any charge, claim, encumbrance, pledge, lien (including a
tax lien), collateral assignment, security interest, mortgage, easement,
encroachment, right-of-way, covenant, condition, restriction, option, right of
first offer or refusal, third party right, limitation on voting rights, deed of
trust, title retention, purchase agreement, conditional sale or other security
arrangement, or any license, order or charge of any nature, or any adverse claim
of title, title defect, ownership or use, or any agreement of any kind
restricting transfer of ownership or voting of any nature.


2

--------------------------------------------------------------------------------





“Governmental Body” means any domestic or foreign government, including any
foreign, federal, state, provincial, local, territorial or municipal government
or any political subdivision thereof, or any governmental, regulatory, judicial
or administrative division, agency, authority, board, bureau, court, tribunal,
or commission.
“Law” means any domestic or foreign, federal, state or local law, statute,
regulation, ordinance, rule, order, decree, judgment, consent decree or other
binding directive issued, enacted, promulgated, entered into, agreed or imposed
by any Governmental Body.
“Pass-Through Tax Return” means any tax return filed by or with respect to the
Company or any of its subsidiaries to the extent that (i) the Company or such
subsidiary is treated as a partnership or disregarded entity for purposes of
such tax return and (ii) the results of operations reflected on such tax return
are also reflected on tax returns of the Scotts Member or the TruGreen Members,
or the direct or indirect (if any) owners of any of the foregoing on a
pass-through basis.
“Person” means any natural person, general or limited partnership, limited
liability company, unlimited liability company, corporation (including
non-for-profit corporation), joint stock company, trust, estate, joint venture,
group, association or unincorporated organization or any other form of business
or professional entity, but does not include a Governmental Body.
ARTICLE II

THE TRANSACTIONS
2.1    The Transactions. The following transactions shall be consummated on the
date hereof in the following order:
(a)    The Company shall make the Company Distributions and shall pay, or cause
to be paid, the amounts thereof in cash to (or as directed by) the Scotts Member
and the TruGreen Members, as applicable, by wire transfer of immediately
available funds to an account designated by the Scotts Member (which account
information is set forth on Annex A hereto) and at the direction of the TruGreen
Members, as applicable; provided that the Company Distribution to the Scotts
Member shall be reduced by the Consulting Fee Set-Off Amount, such that the
Company will pay, or cause to be paid, $69,773,472.65 to the Scotts Member.
(b)    TruGreen LLC shall purchase all of the Purchased Units (the “Unit
Purchase”) and in exchange therefor TruGreen LLC shall pay, or cause to be paid,
to the Scotts Member $164,380,210.35 in cash (the “Purchase Price”) by wire
transfer of immediately available funds to an account designated in writing by
the Scotts Member (which account information is set forth on Annex A hereto).
2.2    Other Closing Actions. Effective as of the Closing:
(a)    The Scotts Member shall hereby withdraw as a Member under the LLC
Agreement and cease to have any rights or obligations under the LLC Agreement
other than (i)


3

--------------------------------------------------------------------------------





the obligations contained in Section 10.6 of the LLC Agreement (related to
confidentiality), which are hereby incorporated herein by reference and shall
remain in full force and effect, (ii) the rights contained in Section 8.9 of the
LLC Agreement, which are hereby incorporated herein by reference and shall
remain in full force and effect, (iii) the rights contained in Article XI of the
LLC Agreement, which are hereby incorporated herein by reference and shall
remain in full force and effect and (iv) the rights and obligations contained in
Section 6.4, Section 14.3(b)-(d) and Section 15.2 of the LLC Agreement (with the
exception of Section 15.2(c)(iii)(1) and Section 15.2(d) of the LLC Agreement),
which are hereby incorporated herein by reference, and shall remain binding on
the Scotts Member and the TruGreen Members for as long a period of time as is
necessary to resolve with the Internal Revenue Service any and all matters
regarding the federal income taxation of the Company or its members; provided
that the Scotts Member shall be entitled to the review and comment rights
provided in the second sentence of Section 15.2(a) for Pass-Through Tax Returns
with respect to taxable periods or portions thereof during which the Scotts
Member held Common Units representing at least the Minimum Governance Amount (as
defined in the LLC Agreement) notwithstanding that the Scotts Member shall no
longer hold Common Units representing at least the Minimum Governance Amount. In
furtherance of the foregoing, the parties to the LLC Agreement are amending and
restating the LLC Agreement concurrently with the Closing. The provisions
referenced above incorporated herein by reference shall refer to the provisions
in the form set forth in the LLC Agreement prior to the adoption of the Second
Amended and Restated LLC Agreement being entered into in connection with the
transactions contemplated hereby.
(b)    The Consulting Agreement, dated as of April 13, 2016 (the “Consulting
Agreement”), by and among the Company, TruGreen LP and Scotts, shall terminate
in accordance with Section 4 thereof by execution of the termination agreement
being entered into concurrently herewith (the “Termination Agreement”), and the
Indemnification Agreement, dated as of April 13, 2016 (the “Indemnification
Agreement”), by and among the Company, Outdoor Home Services Midco LLC, a
Delaware limited liability company, Outdoor Home Services GP LLC, a Delaware
limited liability company, TruGreen LP, the Scotts Member and Scotts, shall
terminate and be of no further force and effect, other than in respect of claims
or matters relating to or arising during the period prior to Closing, with
respect to which the Indemnification Agreement shall continue to be in effect,
by execution of the Termination Agreement.
(c)    The Scotts Member shall cause all of its appointees to the board of
directors of the Company to resign.
2.3    Other Agreements. Except as expressly set forth herein, all
indemnification and other rights and obligations set forth in the Contribution
and Distribution Agreement, dated as of December 10, 2015, between Scotts and
TruGreen Holding Corporation, a Delaware corporation, and the Ancillary
Agreements (as defined therein) shall remain in full force and effect in
accordance with their terms, including the terms relating thereto set forth in
the Closing Side Letter (to the extent such rights and obligations remain in
effect in accordance with the terms of such agreements).


4

--------------------------------------------------------------------------------





2.4    Tax Matters. The Parties agree to treat, for U.S. federal, state and
local income tax purposes, (i) the Company Distributions as a tax-free
distribution under Section 731(a) of the Code and (ii) the Unit Purchase as a
sale or exchange of the Purchased Units under Sections 741 and 751(a) of the
Code. None of the Parties shall take a tax reporting position inconsistent with
the preceding sentence. Attached as Schedule 2.4 are the agreed principles to
determine the allocation of the Purchase Price and other taxable consideration,
for U.S. federal, state and local income tax purposes, among the assets of the
Company, which the Parties agree represents the fair market value of the assets
of the Company (such schedule, the “Allocation Principles”). Within 60 days
after Closing, TruGreen LLC shall prepare and deliver to the Scotts Member an
allocation statement which allocates Purchase Price and other taxable
consideration among the Company’s assets and is prepared in a manner consistent
with the Allocation Principles and Section 1060 of the Code (the “Allocation
Statement”). The Parties shall report, act and file tax returns in all respects
and for all purposes consistent with the Allocation Statement. With respect to
any Pass-Through Tax Return, the Parties agree that all items of income, gain,
loss and deduction shall be allocated between the pre-closing tax period and the
remaining portion of such tax year using a pro rata allocation method such that
all such items shall be allocated in proportion to the number of days in each
period in a manner consistent with Section 706(d) of the Code and the Treasury
Regulations promulgated thereunder.
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTIES
3.1    Representations of All Parties. Each Party represents and warrants to the
other Parties as follows:
(a)    Organization. Such Party is an entity duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization,
formation or incorporation, as applicable, and has all requisite corporate or
other (as applicable) power and authority to conduct its business as currently
conducted.
(b)    Power and Authority. Such Party has all requisite power and authority to
enter into this Agreement and to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by such Party and constitutes a valid and
binding obligation of such Party enforceable against such Party in accordance
with its terms, except to the extent that the enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity.
(c)    No Violations. The execution and delivery of this Agreement by such
Party, the performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby, will not violate, conflict with or result in a
breach, or constitute a default (with or without notice or lapse of time or
both) under any provision of its charter, bylaws or other similar organizational
documents (if and as applicable) or any agreement or other instrument to which
it is a party. No consent, approval, authorization, order, filing, registration


5

--------------------------------------------------------------------------------





or qualification of or with any court, governmental authority or third person is
required to be obtained by such Party, including in the case of the TruGreen
Members, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, in connection with the execution and delivery of this Agreement or the
performance of such Party’s obligations hereunder.
(d)    No Other Representations or Warranties. Each Member acknowledges and
agrees that it is not relying upon any representations or warranties of the
other Members, express or implied, except those contained herein, and each
Member specifically does not request, desire or require the other Members to
make any other representations or warranties whatsoever with respect to the
other Members and/or sale of the Purchased Units or any other matter with
respect to any of the transactions contemplated hereby. Each Member acknowledges
and agrees that (i) the other Members may have knowledge of material non-public
or other confidential information regarding the Company that such Member does
not have and (ii) it has made its own assessment of the present condition and
the future prospects of the Company and its business and is sufficiently
experienced and sophisticated to make an informed judgment with respect thereto
and the purchase or sale of the Purchased Units, as applicable.
3.2    Representations of the Scotts Member.
(a)    Common Unit Ownership. All of Purchased Units are (i) legally and
beneficially owned by the Scotts Member and (ii) held free and clear of any
Encumbrance (other than any restriction on transfer arising under applicable
securities Law). There are no outstanding options, warrants, calls, rights or
any other agreements, trust, proxies or similar arrangements affecting the sale
or voting of the Purchased Units (other than this Agreement and the LLC
Agreement). At, and subject to the occurrence of, the Closing, TruGreen LLC will
acquire good and valid title to the Purchased Units, free and clear of any
Encumbrance (other than any restriction on transfer arising under applicable
securities Law and any Encumbrance created by TruGreen LLC).
(b)    No Brokers. No Person has acted, directly or indirectly, as an agent,
broker, investment banker, finder or financial advisor for the Scotts Member in
connection with the transactions contemplated by this Agreement, and no Person
is entitled to any fee or commission or like payment in respect thereof.
3.3    Representations of the TruGreen Members.
(a)    No Brokers. No Person has acted, directly or indirectly, as an agent,
broker, investment banker, finder or financial advisor for the TruGreen Members
in connection with the transactions contemplated by this Agreement, and no
Person is entitled to any fee or commission or like payment in respect thereof.
(b)    Investment Matters. Each of the TruGreen Members is an “accredited
investor” within the meaning of Section 506 of Regulation D promulgated under
the Securities Act of 1933 (the “Securities Act”). Each of the TruGreen Members
is acquiring the Purchased Units for investment purposes only, and not with a
view to, or for, any public resale or other distribution thereof. The TruGreen
Members acknowledge that the Purchased Units have not


6

--------------------------------------------------------------------------------





been registered under the Securities Act or any state securities laws, and that
the Purchased Units may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition is pursuant to the terms of an
effective registration statement under the Securities Act and is registered
under any applicable U.S. state or non-U.S. securities Laws, or pursuant to an
exemption from registration under the Securities Act and any applicable U.S.
state or non-U.S. securities Laws.
(c)    Special Consulting Fee. No Special Consulting Fee (as defined in the
Consulting Agreement) will be paid in connection with this Agreement or the
transactions contemplated hereby. The transactions contemplated hereby shall not
constitute a Special Transaction (as defined in the Consulting Agreement) under
the Consulting Agreement.
ARTICLE IV

GENERAL PROVISIONS
4.1    Further Assurances. Each Party shall (and shall cause its subsidiaries
and representatives to) from time to time, at another Party’s reasonable
request, execute and deliver, or cause to be executed and delivered, such
further instruments, documents, conveyances or assurances and perform such
further acts, as such other Party may reasonably require in order to fully
effect the transactions contemplated by this Agreement.
4.2    Consent; Waiver. The Parties hereby consent to the transactions
contemplated by this Agreement (including, for the avoidance of doubt, the
Refinancing and withdrawal of the Scotts Member) for all purposes, including
under the LLC Agreement, without regard to notice or other requirements,
including any that may be set forth in the LLC Agreement. The Parties hereby
waive any and all provisions under the LLC Agreement that restrict, or might
restrict, the transactions contemplated hereby.
4.3    Severability. If any term or other provision of this Agreement is held by
a court of competent jurisdiction or other authority to be invalid, void,
illegal or incapable of being enforced by any rule, Law or public policy of any
jurisdiction (a) such invalidity, illegality or unenforceability shall be fully
separable and shall not affect any other provision or portion of any provision
of this Agreement in such jurisdiction and (b) all other terms and provisions of
this Agreement shall nevertheless remain in full force and effect and shall be
deemed substituted for the provision at issue, a valid, legal and enforceable
provision. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible to the fullest extent permitted by Law in order
that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible, and so long as the economic or
legal substance of the transactions contemplated hereby is not affected in a
manner adverse to any Party.
4.4    Entire Agreement. Without limiting Section 2.3, this Agreement
constitutes the entire agreement of the Parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
arrangements, communications, understandings and


7

--------------------------------------------------------------------------------





undertakings with respect to the subject matter hereof, both written and oral.
This Agreement shall not be deemed to contain or imply any restriction,
covenant, representation, warranty, agreement or undertaking of any party with
respect to the transactions contemplated hereby other than those expressly set
forth herein, and none shall be deemed to exist or be inferred with respect to
the subject matter hereof.
4.5    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties and their permitted successors and assigns and nothing herein,
express or implied, is intended to or will confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
4.6    Public Announcements. The timing and content of all press releases or
other written public announcements regarding any aspect of this Agreement or the
transactions contemplated hereby by a Party shall be subject to prior
consultation with and the consent of the other Parties (which shall not be
unreasonably withheld or delayed); provided that (i) a Party may, without the
prior consent of any other Party, issue such a press release or other similar
public statement or disclosure (including in current, quarterly and annual forms
filed with the Securities and Exchange Commission and in connection with
earnings, analyst and similar conferences customary for a public company) as may
be required by, or deemed advisable to comply with, in either case, in the good
faith judgment of the disclosing Party, applicable Law or any listing agreement
with a securities exchange or debt agreement to which the disclosing Party is a
party, in which case, the disclosing Party shall, to the extent reasonably
practicable under the circumstances, use reasonable efforts to consult with the
other Parties regarding the form and content of such disclosure prior to the
disclosure thereof and (ii) without limiting clause (i) above, once the content
of a disclosure by a disclosing Party has been approved by the other Parties,
the disclosing Party may make public disclosure of substantially similar content
in subsequent statements or filings.
4.7    Governing Law; Jurisdiction.
(a)    This Agreement will be governed by, and construed in accordance with, the
Laws of the State of New York, without regard to any choice or conflict of laws
provision or rule (whether of the State of New York or any other jurisdiction)
that are not mandatorily applicable by Law and would permit or require the
application of the Laws of another jurisdiction.
(b)    Each Party irrevocably agrees that any and all legal actions, proceedings
or counterclaims (whether based on contract, tort or otherwise) arising out of
or relating to this Agreement brought by the other party or its successors or
assigns shall be brought and determined in any New York State or federal court
sitting in the borough of Manhattan in The City of New York (or, solely if such
court lacks subject matter jurisdiction, in any appropriate New York State or
federal court), and each Party hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each Party agrees not to commence any action, suit, and
proceeding or counterclaim relating thereto, except in the courts described
above in New York, other than actions in any court of competent jurisdiction to
enforce any judgment,


8

--------------------------------------------------------------------------------





decree or award rendered by any such court in New York as described herein. Each
Party hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any legal action
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (i) any claim that it is not personally subject to the
jurisdiction of the courts in New York as described herein for any reason, (ii)
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) that (A) the action or
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Nothing in this
Section 4.7 shall be deemed to prevent any party from seeking to remove any
action to a federal court in the State of New York.
4.8    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES (AND SHALL CAUSE THEIR RESPECTIVE
SUBSIDIARIES TO IRREVOCABLY AND UNCONDITIONALLY WAIVE) ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, LEGAL PROCEEDING (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS AGREEMENT OR BY THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.8.
4.9    No Presumption Against Drafting Party. Each Party acknowledges that it
has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement. Accordingly, any rule of law or any
legal decision that would require interpretation of any claimed ambiguities in
this Agreement against the drafting party has no application and is expressly
waived.
4.10    Execution of Agreement. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
The exchange of copies of this Agreement and of signature pages by facsimile,
.pdf signature, or electronic mail transmission shall constitute effective
execution and delivery of this Agreement as to the Parties and may be used in
lieu of the original Agreement for all purposes.


9

--------------------------------------------------------------------------------





4.11    Interpretation. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or thing extends, and such
phrase shall not simply mean “if”. Reference to any Person includes such
Person’s successors and assigns to the extent such successors and assigns are
permitted by the terms of any applicable agreement, and reference to a Person in
a particular capacity excludes such Person in any other capacity or
individually. Reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof. Reference to any Law means such Law as amended,
modified, codified, replaced or re-enacted, in whole or in part, including
rules, regulations, enforcement procedures and any interpretations promulgated
thereunder, all as in effect on the date hereof. Underscored references to
Articles or Sections shall refer to those portions of this Agreement. References
to “$” or “dollars” in this Agreement shall mean United States dollars. Any
reference in this Agreement to a time or date shall be deemed to be such date or
time in New York City, unless otherwise specified. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic format) in a visible form. The use of the terms
“hereunder,” “hereof,” “hereto” and words of similar import shall, unless
otherwise stated, refer to this Agreement as a whole and not to any particular
Article, Section or clause of this Agreement. The use of the word “or” is not
intended to be exclusive unless otherwise stated. The use of the phrases “the
date of this Agreement”, “the date hereof”, “of even date herewith” and terms of
similar import shall be deemed to refer to the date set forth in the preamble to
this Agreement. The word “will” shall be construed to have the same meaning and
effect as the word “shall” and vice versa.
[Signature Pages Follow]




10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective duly authorized
representatives.
SLS HOLDINGS, INC.
 
By:   /s/ AIMEE M. DELUCA                        
Name: Aimee M. DeLuca
Title: President



Purchase Agreement

--------------------------------------------------------------------------------







TRUGREEN COMPANIES L.L.C.
 
By:   /s/ MICHAEL B. SIMS                        
Name: Michael B. Sims
Title: Senior Vice President & Chief
Financial Officer





TRUGREEN, INC.
 
By:   /s/ MICHAEL B. SIMS                        
Name: Michael B. Sims
Title: Senior Vice President & Chief
Financial Officer





OUTDOOR HOME SERVICES HOLDINGS LLC
 
By:   /s/ MICHAEL B. SIMS                        
Name: Michael B. Sims
Title: Senior Vice President & Chief
Financial Officer











Purchase Agreement

--------------------------------------------------------------------------------






Schedule 2.4
Allocation Principles
Asset Class
Purchase Price Allocation
Class I Assets:
 
 
Cash
Amount as of the Closing date
 
Deposit accounts
Amount as of the Closing date
 
 
 
 
 
 
Class II Assets:
 
 
Actively traded personal property
GAAP Book Value as of the Closing date
 
Certificates of deposit
GAAP Book Value as of the Closing date
 
 
 
 
 
 
Class III Assets:
 
 
Debt instruments
Face Amounts as of the Closing date
 
Accounts receivable
Face Amounts as of the Closing date
 
 
 
 
 
 
Class IV Assets:
 
 
Inventory
GAAP Book Value as of the Closing date
 
 
 
 
 
 
Class V Assets:
 
 
Machinery and equipment
GAAP Book Value as of the Closing date
 
Real estate
GAAP Book Value as of the Closing date
 
Other Class V
GAAP Book Value as of the Closing date
 
 
 
 
 
 
Class VI Assets:
N/A
 
 
 
 
 
 
Class VII Assets:
 
 
Goodwill and going concern value
All remaining taxable consideration1





________________________
1 Amount to be determined by reference to the Purchase Price and other taxable
consideration issued in exchange for the Purchased Units.



